TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00721-CR




                                     Thomas Lee Suarez, Appellant

                                                      v.

                                      The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
            NO. 02-613-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                 Thomas Lee Suarez was convicted of retaliation following a plea of guilty. See Tex. Pen.

Code Ann. ' 36.06 (West Supp. 2002). As called for in a plea bargain agreement, the district court

assessed punishment at imprisonment for ten years and a $2500 fine, suspended imposition of sentence, and

placed Suarez on community supervision. Suarez filed a pro se notice of appeal.

                 When a defendant pleads guilty to a felony and the punishment assessed does not exceed

that recommended by the prosecutor and agreed to by the defendant, the notice of appeal must state that

the appeal is for a jurisdictional defect, or that the substance of the appeal was raised by written motion and

ruled on before trial, or that the trial court granted permission to appeal. Tex. R. App. P. 25.2(b)(3); see

also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a

plea bargain, felony case). Suarez=s notice of appeal does not comply with this rule and fails to confer

jurisdiction on this Court. Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.CAustin 2001, no pet.).

                 The appeal is dismissed for want of jurisdiction.
                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: December 5, 2002

Do Not Publish




                                                  2